Title: From James Madison to Thomas Jefferson, 20 August 1784
From: Madison, James
To: Jefferson, Thomas


Editorial Note
The decision to introduce the Mississippi question in the context of JM’s experience is necessarily an arbitrary one because an open western waterway was among his concerns from the early days in Congress until the matter was settled by the Louisiana Purchase. The main point is that JM never looked upon the problem as a Virginia riddle. As a Virginia legislator he hoped to see citizens in the Kentucky district flourish through an easy access to ports via the Ohio and Mississippi rivers. But beyond that hope there was a greater realization that American nationality was involved, and thus JM’s perspective of the Mississippi was that of a chess player who was not so much concerned with the next Spanish move as with the eventual American victory.
When Europe looked to America for silver and pelts, the Mississippi “as the key to control of the Middle West,” was staked out early in the seventeenth century as a likely testing ground for national ambitions. The spilled blood of Spanish and French explorers solidified certain claims which English victories at sea and on land could not erase. Besides Hennepin and La Salle there were Cadillac and Pontchartrain, and even the memory of the “Mississippi Bubble” which haunted European finance. The direct line of JM’s concern, however, began with the Treaty of Paris of 1763, which gave England jurisdiction to all the land east of the Great River previously claimed by France. The wily maneuvers of American diplomats in 1782 gave the United States those same rights to the Upper Mississippi, while Spain retained the Floridas (Samuel Flagg Bemis, The Diplomacy of the American Revolution [1967 reprint], pp. 235, 263). Before the Revolution had been won Virginia had entrenched its western claims (originally ocean to ocean) by dispatching George Rogers Clark into the Illinois country on an expedition raised by the Commonwealth of Virginia. Whatever the navigation of the Mississippi had been before 1778, thereafter it was to be a problem of consequence to any political figure in Virginia. Clark’s so-called conquest by a handful of raw-boned Virginians and river-landing adventurers gave Virginia a heavy stake in the trans-Allegheny west which less kindly neighbors related to extensive western land speculation. While JM served on the Virginia Council of State in 1779 he knew that the Articles of Confederation had not been ratified, and the western lands were part of the problem, since states with no vast tracts beyond the mountains were intensely jealous. Meanwhile, reports of Spanish harassment of Americans moving into the Mississippi territory caused the Virginia legislature to speed up its activity. A western land office was opened and at about the same time Virginia made gestures offering to surrender all claims to lands north of the Ohio (Allan Nevins, The American States during and after the Revolution [New York, 1924], pp. 223–24). A Virginia bloc in Congress also gained passage on 5 August 1779 of a resolution staking an American claim to navigational rights on the Mississippi to the Gulf of Mexico (JCCWorthington Chauncey Ford et al., eds., Journals of the Continental Congress, 1774–1789 (34 vols.; Washington,
        1904–37)., XIV, 926). Reinforcing this action, the Virginia legislature at its October 1779 session instructed its delegates in Congress to stand firm in any diplomatic negotiations touching on American rights to travel the western waters. In October 1780 JM was appointed chairman of a committee that soon reported on the Mississippi navigation dispute. JM had studied the moods and maneuvers of Congress that fall and became actively involved in the Mississippi debate. Spain’s jealousy and desire to close the river to American commerce were not secrets. Delegates from the West and South feared the Northerners might barter away the Westerners’ river rights in exchange for a Spanish market for codfish. That did not happen, but JM knew why it had not. The instructions to John Jay on 4 October 1780, which were a legal treatise on American rights to use the Mississippi, were explained by JM on 17 October 1780 (Papers of MadisonWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (8 vols. to date; Chicago, 1962——)., II, 127–35). The game of diplomacy requires patience, JM learned, and sometimes concessions. He accepted the idea of conceding jurisdiction over part of the Mississippi to Spain early in 1781 and offered a motion withdrawing the previous insistence on complete navigational rights provided this move would remove an “obstacle to the speedy conclusion of an Alliance between his Catholic Majesty & these States” (ibid., II, 302). These gestures gained the young nation nothing, however. Spain threw restrictions on river traffic below the 31° parallel and “the Southwest stood in immediate danger of becoming commercially stagnant” (Frederic A. Ogg, The Opening of the Mississippi [New York, 1904], p. 418). Thereafter JM was on his guard against northern logrolling and the indifference of tidewater Virginians who thought the best way to tie the knot of union was with river routes from the Atlantic to the piedmont, leading to wagon roads through the great river gaps.
Washington and Jefferson were among JM’s friends who were more indifferent to the Mississippi problem than prudence allowed. During 1784 Jefferson “had for some months been concentrating attention primarily on developing the Potomac route to tap northwestern trade and bring it to Virginia ports; he had been a primary if not the determining influence in persuading Washington to sponsor that cause” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., VII, 408 n.). JM obviously believed that Jefferson’s new role at the French court would give his friend unusual opportunities to clarify the Mississippi situation to the French, and if possible gain support for the American position. After much study and many conversations, JM wrote Jefferson in his new capacity as the resident minister in Paris. In this significant letter JM tried to show Jefferson that, with or without the Potomac and James canals, legislation had been enacted which would channel much commerce to Virginia ports. At the same time, JM explained the great need to convince Europeans that a Spanish blockade of the Mississippi would hurt their pocketbooks as much as it would injure the Americans. In time, Jefferson came to share JM’s concern when, as secretary of state, he realized that linked with the Mississippi question was the western problem, and “the maintenance of the Union depended on a successful solution of it” (Malone, Jefferson, II, 408–9). Perhaps this seedling idea was planted in Jefferson’s mind when this letter reached Paris on 24 October 1784. 
Dear Sir
Aug: 20. 1784
Your favor of the 1st. of July written on the eve of your embarkation from Boston was safely brought by your servant Bob who got thus far about the 20 of the same month. Along with it I recd. the pamphlet on the West: India Trade, and a copy of Deane’s letters. My last was written from Richmond on the adjournment of the Assembly and put into the hands of Mr. Short. It contained a cursory view of legislative proceedings, referring to the bearer for a more circumstancial one. Since the adjournment I have been so little abroad that I am unable to say with certainty how far those proceedings harmonize with the vox populi. I am led by the opinion of those who have better means of information, to suppose, that a large majority of the people either from a sense of private justice or of national faith, dislike the footing on which British debts are placed. The proceedings relative to an amendment of the Constitution seem to interest the public much less than a friend to the scheme would wish. The act which produces most discussion & agitation is that which restricts our foreign trade to the enumerated ports. Those who are devoted from either interest or prejudice, to the British trade and meditate a revival of the old plan of monopoly and credit, with those whose local situations give them or are thought to give them an advantage in large ships coming up and lying at their usual stations in the Rivers, are busy in decoying the people into a belief that trade ought in all cases to be left to regulate itself, that confining it to particular ports is renouncing the favour which nature intended in diffusing navigation throughout our country; and that if one sett of men are to be exporters and importers, another set to be carryers between the mouths & heads of the rivers, and a third retailers thro’ the country; trade, as it must pass thro’ so many hands all taking a profit from it, must in the end come dearer to the people, than if the simple plan sd. be continued which unites these several branches in the same hands. These and other objections, tho’ unsound, are not altogether unplausible; and being propagated with more zeal & pains by those who have a particular interest to serve, than proper answers are by those who regard the general interest only, make it very possible that the measure may be reversed before it is to take effect. Should it escape such a fate, it will be owing to a few striking and undeniable facts; namely: that goods are much dearer in Virginia than in the States where the trade is drawn to a general mart, that even goods brought from B[altimore]. & P[hiladelphi]a. to Winchester & other W. & S. W. parts of Virga. are retailed cheaper than those imported directly from Europe are sold on tide water: that generous as the present price of our Tobo. appears, that the same article has currently sold from 15 to 20 per Ct. at least higher in Pa. where, being as far from the ultimate market, it can not be intrinsically worth more; that scarce a single vessel from any part of Europe, other than the British dominions, comes into our ports, whilst vessels from so many other parts of Europe resort to other ports of America, almost all of them too in pursuit of the Staple of Virga. The exemption of our own Citizens from the operation of this law is another circumstance that helps to parry attacks on the policy of it. The warmest friends to the law disliked much this discrimination which gives it an illiberal aspect to foreigners but it was found to be a necessary Concession to prevailing sentiments. I still fear that many of them may mistake the object of the law to be a sacrifice of their conveniency to the encouragement of our mercantile citizens, whereas in reality it was as far as foreigners were in question only meant to reduce the trade of G. B. to an equality with that of other nations. The like discrimination between our own Citizens & those of other States contrary to the Confederation was an erratum which will no doubt be rectified. Notwithstanding the languor of our direct trade with Europe, this country has indirectly tasted some of the fruits of independence. The price of our last crop of Tobo. has on James River been from 36 to 42/6 per Ct. & has brought more specie into the Country than it ever before contained at one time. Much of it however which has been drained from the Northern States will return in payment for goods which continue to be imported in considerable quantities thro’ that channel. The price of hemp has been reduced as much by the peace as that of Tobo. has been raised, being sold in the back country as low as 18/ per Ct. Our crops of wheat have been rather scanty, owing partly to the rigors of the winter, partly to an insect
   the Chinch bug
 which in many places in the S. side of the J[ame]s. River has destroyed whole fields of that grain. They have in a few instances only appeared on this [side] of the river, crops of corn though injured in some places by the same insect will be the most excuberant remembered, and will spare plentiful supplies to the W. Indies if their European Masters will no longer deny themselves the benefit of such a trade with us. The crops of Tobo. will be much shortened by the want of early rains in many places, and the excessive rains of late in others; and more than either by a devouring multitudes of ground worms and grasshoppers everywhere. All these enemies however will not prevent a tolerable crop, if the seasonable weather which has latterly prevailed in most places, and produced the present prospects should continue. It will be politic I think for the people here to push the culture of this article whilst the price keeps up; it becoming more apparent every day that the richness of the soil & fitness of the climate on the Western waters will in a few years both reduce the price and engross the culture of it. This event begins already to be foreseen & to spread the demands for land on the Ohio. What think you of a guinea per acre being allready the price of choice tracts with sure titles? Nothing can delay such a revolution with regd. to our staple, but an impolitic & perverse attempt in Spain to shut the mouth of the Miss[issipp]i. agst. the trade of the inhab[itan]ts. above. I say delay, because she can no more finally resist the current of such a trade than she can stop that [of] the river itself. The importance of this matter begins to awaken much curiosity & enquiry among those who have shifted or mean to shift their fortunes into the W. country. I am frequently asked what progress has been made towards a treaty with Spain, and what may be expected from her liberality as to the Missi. the querists generally counting on an early ability to apply to less honorable motives, if that should be found inadequate. My answers have been both from ignorance & prudence evasive: I have not thought fit however to cherish unfavorable impressions, being more & more led, by revolving the subject to conclude that Spain will never be so mad as to persist in the doctrine She seems hitherto to have set up. For want of better materials for correspondence I will state the grounds on which I build my expectations:
First, apt as the policy of nations is to disregard justice & the general rights of humanity, I deem it as no small advantage to us that these considerations are in our favor. The[ir] influence most corrupt councils must feel [to] some degree & on a question whether the interest of Millions shall be sacrificed to views relating to a distant & paltry settlemt. They are every day deriving weight from the progress of Philosophy & civilization, and they must operate on those nations of Europe who have given us a title to their friendly offices, or who may wish to gain a title to ours.
Secondly. May not something be hoped from the respect which Spain may feel for consistency of character, on an appeal to the doctrine maintained by herself in 1609 agst. the U Provinces touching the navigation of the scheld; or at least from the use which may be made of this fact by the powers disposed to forward our views.
Thirdly. Should none of these circumstances have influence her councils, she can not surely so far disregard the general usage of nations as to contend that her possessions at the mouth of the Mississippi, justify a total denial of the use of it to the inhabitants above, when much more important possessions on the lower parts of much smaller rivers, have been no farther urged or admitted than as a ground of right to a moderate toll. The case of the Rhine, the Maese & the Scheld as well as of the Elbe & oder are if I mistake not in point here. [Whether] the other rivers running through different dominions afford parallel cases, I cannot pretend to say. ⟨The Po runs thro’ the Milanese & other States of Italy & terminates within the Jurisdiction of Venice, but whether it is navigable above her jurisdiction, or whether the upper States have even had an interest in claiming the use of the river below.⟩ The case of the Mississippi is probably the strongest in the world.
Fourthly. The interest of Spain at least ought to claim her attention. 1. a free trade down the Missipi. would make N[ew]. O[rleans]. one of the richest and most flourishing Emporiums in the world; and deriving its happiness from the benevolence of Spain, would feel the firmest loyalty to […] her Govermt. At present it is an expensive establishment, is settled chiefly by French who hate the Govt. which oppresses them, who already covet a trade with the Western States, will be made every day more sensible of the rigor which denies it to them, and will no doubt join the Americans in the first probable attemp[t] agst. the authority of their Masters. 2. a generous policy on the part of Spain towards the U. S. will be the cement of friendship & a lasting peace with them: a contrary one will produce immediate heart burnings: and sow the seeds of inevitable hostility. The U. S. are already a power not to be despised by Spain: the time cannot be distant when in spight of all her precautions, the safety of her possessions in this quarter of the Globe must depend more on our peaceableness, than her own power. 3. In another view it is agst. the interest of Spain to throw obstacles in the way of our Western settlements. The part which she took during the late war shews that she apprehended less from the rising power in her neighbourhood, if under an independent Government, than if subject to that of G. B. If in this she calculated on the impotence of the U. S. under their dismemberment from the British Empire, she saw but little way into futurity: if on the pacific temper of republics, unjust irritations on her part will soon teach her that Republics have like passions with other Governts. Her permanent security rather lies in the Complexity of our fœderal Govt. and the diversity of interests among the members of it which render offensive measures, improbable in Council, and difficult in execution. If such be the case when 13 States compose the System, ought she not to wish to see the number enlarged to three & twenty? A source of temporary security to her, is our want of naval strength. Ought she not then to favor those emigrations to the Western lands, which as long as they continue will leave no supernumerary hands for the sea? Other nations as well as Spain may think themselves concerned in these considerations.
Fifthly. Must not the generall interest of Europe in all cases influence the determinations of any particular nation in Europe, and does not that interest in the present case clearly lie on our side. 1. All the principal powers have in a general view more to gain than to lose by denying the right of those who hold the mouths of great rivers to intercept agst. a communication with those above. France, G. B. (except indeed as to Canada) & Sweeden have no opportunity of exerting such a right, and must wish for a free passage for their merchandize into every Country. Spain herself has no such opportunity, & has besides three of her principal rivers, one of them the seat of her metropolis running thro’ Portugal. Russia can have nothing to lose by denying this pretension, and is bound to deny it in favor of her great rivers the Neiper the Niester, & the Don which mouth in the black sea, and of the passage through the Dardanelles which she has extorted from the Turks. The Emperor in common with the inland States of Germany, and moreover by his possessions on the Maese & perhaps those on the Scheld has a similar interest. The possessions of the King of Prussia on the Rhine, the Elbe and the oder are pledges for his orthodoxy. The U. Provinces indeed hold the mouths of the Rhine, the Maese and in part of the Scheld, but a general freedom of trade is so much their policy and they now carry on so much of it through channels of rivers running thro’ different States, that it is not probable, her influence will be thrown into the wrong scale. The only powers which can have an interest in opposing the American doctrine, are the Ottoman which has already given up the point to Russia, Denmark which is suffered to retain the entrance of Baltic, portugal whose principal rivers all head in Spain, Venice which possesses the mouth of the Po. Dantzic which commands the mouth of the Vistula, if since the partition of Poland it has not ceased to be [a] free City. The prevailing disposition of Europe on this point I find defeated an Attempt once made by Denmark to exact a toll at the mouth of the Elbe by means of a Fort on the Holstein side which commands it. The fact is mentioned in Salmon’s Gazateer under the head of “Gluckstat.” I have no opportunity of ascertaining the circumstances of the [case]. 2. In a more important view the settlement of the back country, which will be greatly promoted by a free use of the Missipi. will be beneficial to all the nations who either directly or indirectly trade with the U. S. By this expansion of our people, the establishmt. of internal manufactures will not only be for many years delayed, but the consumption of foreign manufactures will be continually increasing with the increase of our numbers: and at the same time all the productions of the American Soil required by the nations of Europe in return for their manufactures, will be proportionally augmented. The vacant land of the U. S. lying on the waters of the Mississippi is perhaps equal in extent to the land actually settled. If no check be given to emigrations from the latter to the former, they will probably keep pace at least with the increase of people, till the population of both become nearly equal. For 20 or 25 years we shall consequently have few internal manufactures in proportion to our numbers as at present, and at the end of that period our imported manufactures will be doubled. It may be [obse]rved too, that as the market for these manufactures will first increase, & the provision for supplying is to follow, the price of supplies will naturally rise in favor of those who manufactures them. On the other hand as the demand for the Tobo. indigo, rice, hemp, Indian Corn lumber &c produced by the U. S. for exportation will neither precede nor keep pace with their increase, the price of them must naturally sink in favor also of those who consume them. Reverse the case & suppose the use of the Miss: denied to us, and the consequence is that many of our supernumerary hands who in the former case would [be] husbandmen on the waters of the Missipi will on this other supposition be manufacturers on this [side] of the Atlantic: and even those who may not be discouraged from seating the vacant lands will be obliged by the want of vent for the produce of the soil & of the means of purchasing foreign manufactures, to manufacture in a great measure for themselves. ⟨The only point of view in which it can appear impolitic in the nations of Europe to open the channel of the Missi. to our western settlements is that the prospect may the more entice the emigration of their subjects. But this objection will never be listened too by those who consult experience, instead of ancient prejudices. The example of Engld. alone proves beyond a possibility of doubt, that vacancies produced by this cause in an industrious country, are not only Speedily filled but that population is ever increased by the demand of the emigrants & their descendants, on the industry of those left behind. America does not contain at this moment perhaps less than 2 million of inhabitants who have sprung from the loins of Englishmen: does England contain the fewer on this acct.? Is she not on the contrary more populous than she was before a single Englishman had set his foot on american ground, more populous upon this very acct.? This fact claims the particular attention of France. Her productions and manufactures are well suited to the climate of the U. S. and our ports are as open to them, as to those of G. B. yet we find that the predilections and habits of our people give to the latter a preference, amounting nearly to a monopoly. 10,000 French emigrants diffusing throughout the U. S. and diffusing a taste for French fashions & productions, would probably create employment for 20,000 hands in France, in other words wd. create 10,000 more than would fill the void left by them. It wd. be the like letting out money for an interest greater than the principal itself. In every 20 or 25 years these emigrants would double their number and far more than double their influence; and proportionably enhance the benefits to France. The only sufferers by the encouragement of the Western settlemts. will be those [who] remain in the Atlantic States. They may it’s true be relieved from taxes in proportion to the price added to the vacant land by the freedom of the Missi. but this advantage will be greatly outweighed by the danger to the Confederacy from multiplying the parts of the Machine, by the depopulation of the country, by the depreciation of their lands and by the delay of that maritime strength which must be their only safety in case of war. N. Y. Pa. & Va. will also lose the advantage of being merchants for the Western States in proportion as their trade has a ready passage thro’ the Missi. Va. will moreover suffer a loss of her Staple tho’ she may be thought to have an equivalent for this in being disburdened of the slaves who will follow the culture of that plant.)

Should Spain yield us the point of the navigation of the Missi. but at the same time refuse us the use of her shores, the benefit will be ideal only. I conferred with several persons who have a practical knowledge of the subject, and am unanimously informed that not only the right of fastening to Spanish shores, but that of holding an entrepot of our own or using N. O. as a free port, is essential to our trade thro’ that channel. It has been said that sea vessels get up as high as Lat: 32. to meet the river craft, but it will be with so much difficulty & disadvantage, as to amt. to a prohibition. I have heard the idea suggested also of large Magazines constructed for floating, but if this expedient were otherwise admissible, the hurricanes which in that quarter frequently demolish edifices on Land, forbid the least confidence in those which wd. have no foundation but water. Some territorial privileges therefore seem to be as indispensible to the use of the river as this is to the prosperity of the Western Country. I am told a place called the Englishman’s turn on the Island of N. O. abt. six leagues below the town, wd. be the fittest for our purpose, and that the lower Side of the Peninsula is the best. Baton rouge is also mentioned as a convenient station; and point Coupe as the highest to which vessels can ascend with tolerable ease. Information however of this sort from men who judge from a general & superficial view only, can never be recd. as accurate. If Spain be disposed sincerely to gratify us, I hope she will be sensible that it can not be done effectually without allowing a previous survey & deliberate choice. Should it be impossible to obtain from her a portion of ground by other means, wd. it be unadvisable to attempt it by purchase. The price wch. might be demanded cd. not well exceed the benefit to be obtained; and a reimbursemt. of the public advance might easily be provided for by the sale to individuals & the conditions which might be annexed to their tenures. Such a spot could not fail in a little time to equal in value the same extent in London or Amsterdam. The most intellegt among those I have conversed with thinks, that on whatever footing our trade may be allowed by Spain, very judicious provision will be necessary for a fair adjustment of disputes between the Spaniards & Americans, disputes of wch. must be frequent, and will not only be noxious to trade, but tend to embroil to the two nations. Perhaps a joint tribunal under some modification or other, might answer the purpose. There is a precedent I see for such an establishment in the XXI art. of the Treaty at Munster in 1648 between Spain & the U. Provinces.
I am informed that after the Is: of N. O. fell into the hands of Spain, her Govr. forbid all British vessels navigating under the Treaty of Paris to fasten to the Shore, and caused such as did so to be cut loose. In consequence of this practice a British frigate, went up near the town, fastened to the Shore, and set out guards with orders to fire on such as might attempt to cut her loose. The Governor after trying in vain by menaces to remove the frigate, acquiesed, after which Brit: vessels were indiscriminately admitted to use the Shore; and even the residence of British Merchts. in the Town of N. O. Trading clandestinely with Spaniards as well as openly with their own people, connived at. The Treaty of 1763 stipulated to British subjects, as well as I recollect no more than the right of navigating the river, and if that of using the shore was admitted under that stipulation, the latter right must have been admitted to be involved in the former being incidental to the beneficial enjoyment of it.
In consequence of my letter to Mrs. Carr I have [been] called on by your elder Nephew, who is well satisfied with the choice made of Wmsbg. for his future studies. I have furnished him with letters to my acquaintances there & with a draught on your Stewd. for the advances requisite for the first quarter. He will be down on the opening of Mr. Maury’s School of the end of the vacation which will [be] on the first of Octr. I have the greater hopes the preference of this school will turn out a proper one, as it has re[c]d. the recommendation of the literary gentlemen in Wmsbg. & I understand will be attended to and periodically examnd. by Mr. Wythe & others. Your younger nephew is with Majr. Callis, who will keep [him] some little time longer. I am at a loss where it will be most proper to fix him. I shall decide however in time to prevent any idle interval.
When you were about leaving America for Europe as a Commisser. for peace you intimated to me that a report was in circulation of being concerned in jobbing for Kentucky lands, and authorized me to contradict the report as absolutely groundless & false. I have some reason to believe that the credit of your name has been lately made use of by some who are making purchases or locations in that quarter. If they have done it without any sanction from you, it may not be amiss to authorize me anew to correct misrepresentations.
